                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

NEW CENTURY FOUNDATION,                          │ Case No. 3:18-cv-00839
                                                 │
                and                              │ Hon. Aleta A. Trauger
                                                 │
SAMUEL JARED TAYLOR,                             │ JURY DEMAND
                                                 │
                Plaintiffs,                      │
                                                 │
        v.                                       │
                                                 │
MICHAEL ROBERTSON,                               │
In his individual and official capacities        │
as director of Tennessee Department of           │
Environment and Conservation,                    │
                                                 │
                Defendant.                       │
                                                 │

                   PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


        NOW COMES New Century Foundation (d/b/a American Renaissance) (“NCF”) and

Samuel Jared Taylor (“Taylor”) (NCF and Taylor collectively “Plaintiffs”), by and through their

attorneys, and hereby propound upon Michael Robertson (“Defendant”) and this Honorable Court

Plaintiffs’ Motion for Summary Judgment:

    1. For the reasons set forth in Plaintiffs’ Brief in Support of Plaintiffs’ Motion for Summary

Judgment, the Court can and should enter summary judgment in accordance with Fed. R. Civ. P.

56 in favor of Plaintiffs.

        WHEREFORE, Plaintiffs pray that this Honorable Court will enter summary judgment in

Plaintiffs’ favor against Defendant.




   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 1 of 27 PageID #: 489
                                       Respectfully submitted,


                                       /s/ Van R. Irion
                                       Van R. Irion (#024519)
                                       LAW OFFICE OF VAN R. IRION
                                       800 S. Gay St., Ste. 700
                                       Knoxville, TN 37929
                                       (T): (865) 766-4040
                                       (F): (865) 766-4101
                                       (E): van@irionlaw.com
                                       Lead Trial Attorney for New Century Foundation
                                       and Samuel Jared Taylor

Dated: May 1, 2019

                                       /s/ Kyle J. Bristow
                                       Kyle J. Bristow (Pro Hac Admitted)
                                       BRISTOW LAW, PLLC
                                       P.O. Box 381164
                                       Clinton Twp., MI 48038
                                       (T): (248) 838-9934
                                       (F): (586) 408-6384
                                       (E): bristowlaw@gmail.com
                                       Attorney for New Century Foundation and
                                       Samuel Jared Taylor

Dated: May 1, 2019




                                      2

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 2 of 27 PageID #: 490
                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

NEW CENTURY FOUNDATION,                     │ Case No. 3:18-cv-00839
                                            │
               and                          │ Hon. Aleta A. Trauger
                                            │
SAMUEL JARED TAYLOR,                        │ JURY DEMAND
                                            │
               Plaintiffs,                  │
                                            │
       v.                                   │
                                            │
MICHAEL ROBERTSON,                          │
In his individual and official capacities   │
as director of Tennessee Department of      │
Environment and Conservation,               │
                                            │
               Defendant.                   │
                                            │

                        PLAINTIFFS’ BRIEF IN SUPPORT OF
                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT




   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 3 of 27 PageID #: 491
                                                   TABLE OF CONTENTS

I. TABLE OF AUTHORITIES ....................................................................................................... i
II. EXHIBIT LIST ........................................................................................................................ iii
III. STATEMENT OF ISSUES PRESENTED .............................................................................. 1
IV. STATEMENT OF FACTS ...................................................................................................... 1
V. STANDARD OF REVIEW .................................................................................................... 10
VI. LAW & ARGUMENT .......................................................................................................... 10
    A. PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT AGAINST
          DEFENDANT....................................................................................................................10
    B. DEFENDANT DOES NOT ENJOY QUALIFIED IMMUNITY FOR PURPOSES
          OF PLAINTIFFS’ INDIVIDUAL CAPACITY CLAIM ..................................................16
VII. CONCLUSION .................................................................................................................... 17




     Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 4 of 27 PageID #: 492
                                         I. TABLE OF AUTHORITIES

Case Law

     Albright v. Oliver, 510 U.S. 266 (1994) ............................................................................11

     Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ......................................................10

     Ashcroft v. Al-Kidd, 563 U.S. 731 (2011) ..........................................................................16

     Baker v. McCollan, 443 U.S. 137 (1979) ..........................................................................11

     Bible Believer’s v. Wayne County, 805 F.3d 228 (6th Cir. 2015) ...........................12-13, 15

     Boos v. Barry, 485 U.S. 312 (1988) ...................................................................................15

     Cantwell v. Connecticut, 310 U.S. 296 (1940) ..................................................................14

     Chappell v. City of Cleveland, 585 F.3d 901 (6th Cir. 2009) .............................................16

     Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ..................................................................10

     Forsyth County v. Nationalist Movement, 505 U.S. 123 (1992) ..................................12-16

     Fullilove v. Kutznick, 448 U.S. 448 (1980)........................................................................13

     Gitlow v. New York, 268 U.S. 652 (1925) .........................................................................12

     Gooding v. Wilson, 405 U.S. 518 (1972) ...........................................................................14

     Graham v. Connor, 490 U.S. 386 (1989) ..........................................................................11

     Harlow v. Fitzgerald, 457 U.S. 800 (1982) .......................................................................16

     Invisible Empire Knights of the Ku Klux Klan v. City of West Haven, 600 F. Supp.
         1427 (D. Conn. 1985) ..................................................................................................12

     Matsushita Electric Industrial Co., Ltd., v. Zenith Radio Corp., 475 U.S. 574
        (1986) ...........................................................................................................................10

     McQueen v. Beecher Cmty Sch, 433 F.3d 460 (6th Cir. 2006) ...........................................11

     Murdock v. Pennsylvania, 319 U.S. 105 (1943) ...........................................................14-15

     Oklahoma City v. Tuttle, 471 U.S. 801 (1985) ..................................................................10



                                                                  i

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 5 of 27 PageID #: 493
      Perry Educ. Ass’n v. Perry Local Educator’s Ass’n, 460 U.S. 37 (1983) .........................12

      Shuttlesworth v. City of Birmingham, 373 U.S. 262 (1969) ..............................................15

      Smith v. Ross, 482 F.2d 33 (6th Cir. 1973) .........................................................................13

      Street v. J.C. Bradford & Co, 886 F.2d 1472 (6th Cir. 1989) ............................................10

      Sonnier v. Crain, 613 F.3d 436 (5th Cir. 2010) ..................................................................12

      Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546 (1975) .......................................14

      Terminiello v. Chicago, 337 U.S. 1 (1949) ........................................................................14

Statutory Law

      42 U.S.C. § 1983.......................................................................................................1, 10-12

      42 U.S.C. § 1988(b) ...........................................................................................................17

Constitutional Law

      First Amendment to the United States Constitution.....................................1, 4, 6, 8, 11, 14

      Fourteenth Amendment to the United States Constitution ............................................1, 11

Court Rules

      Fed. R. Civ. P. 56 ...............................................................................................................10

      Fed. R. Civ. P. 56(a) ..........................................................................................................10




                                                                 ii

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 6 of 27 PageID #: 494
                                      II. EXHIBIT LIST

EXHIBIT A – Plaintiffs’ First Amended Verified Complaint

EXHIBIT B – Affidavit of Rick Tyler

EXHIBIT C – October 4, 2018, Transcripts of Preliminary Injunction Motion Hearing

EXHIBIT D – April 5, 2018, Email from Michael Robertson to Colleagues

EXHIBIT E – July 24, 2018, Email from Michael Robertson to Colleagues

EXHIBIT F – June 15, 2018, Email from Michael Robertson to Colleagues

EXHIBIT G – Invoice Charging $3,543.07 for “Safety and Security” to Plaintiffs

EXHIBIT H – Defendant’s Response to Plaintiffs’ First Set of Document Requests

EXHIBIT I – Defendant’s Responses to Plaintiffs’ First Set of Interrogatories

EXHIBIT J – May 21, 2018, Email from Michael Robertson to Colleagues

EXHIBIT K – April 29, 2018, Email from Michael Robertson to David Purkey

EXHIBIT L – May 11, 2018, Email from Donna Lewis to Pat Wright

EXHIBIT M – July 24, 2018, Email from Scott Grammer to Michael Robertson

EXHIBIT N – Defendant’s Response to Plaintiffs’ Second Set of Document Requests

EXHIBIT O – Defendant’s Responses to Plaintiffs’ Second Set of Interrogatories to Defendant

EXHIBIT P – August 30, 2018, Letter from Rick Tyler to Michael Robertson

EXHIBIT Q – Operations Plan for American Freedom Party and Council of Conservative Citizens
            Conferences

EXHIBIT R – Email from Michael Robertson to Colleagues

EXHIBIT S – September 28, 2018, Email from Michael Robertson to Lauren Hill and Donna
            Lewis

EXHIBIT T – July 23, 2018, Email from Michael Robertson to Colleagues

EXHIBIT U – February 2018, Email Exchanges Between Michael Robertson and Colleagues



                                               iii

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 7 of 27 PageID #: 495
EXHIBIT V – August 7, 2018, Email Exchanges Between Michael Robertson and Colleagues

EXHIBIT W – July 27, 2018, Demand Letter to Michael Robertson




                                           iv

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 8 of 27 PageID #: 496
                        III. STATEMENT OF ISSUES PRESENTED

   1. Whether Plaintiffs are entitled to summary judgment against Defendant for Plaintiffs’ 42
      U.S.C. § 1983 claims against Defendant in Defendant’s individual and official capacities
      as director of Tennessee Department of Environment and Conservation.

               Plaintiffs’ Answer:                    Yes.

               Defendant’s Expected Answer:           No.

   2. Whether Defendant enjoys qualified immunity for purposes of Plaintiffs’ individual
      capacity 42 U.S.C. § 1983 claim against Defendant.

               Plaintiffs’ Answer:                    No.

               Defendant’s Expected Answer:           Yes.

                                 IV. STATEMENT OF FACTS

       New Century Foundation (d/b/a American Renaissance) (“NCF”) and Samuel Jared Taylor

(“Taylor”) (NCF and Taylor collectively “Plaintiffs”) are suing Michael Robertson

(“Defendant”)—by invoking 42 U.S.C. § 1983—for Defendant having violated Plaintiffs’ right to

free speech—as guaranteed to Plaintiffs by the First and Fourteenth Amendments to the United

States Constitution—by requiring Plaintiffs to pay an unconstitutional security fee to ensure public

safety and to be required to pay for damage caused by protesters if Plaintiffs elect to rent publicly

available rooms at the Montgomery Bell Inn & Conference Center to host a conference at which

attendees and speakers would discuss matters concerning European heritage, culture, and interests.

       Taylor is an adult natural person who is domiciled in the Commonwealth of Virginia. He

is the president of NCF and a frequent speaker at private and public events about issues concerning

European heritage, culture, and interests.

       NCF is a trust established in the Commonwealth of Kentucky on October 1, 1993, for

charitable and educational purposes. Since May 30, 1997, it has been authorized to transact

business in the Commonwealth of Virginia, which is where it is headquartered. NCF publishes

                                                 1

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 9 of 27 PageID #: 497
materials about European heritage, culture, and interests, and it maintains a website at

<www.amren.com>.

          Defendant is an adult natural person who serves as the director of the Tennessee State Park

Operations at the Tennessee Department of Environment and Conservation. Defendant is sued in

his individual and official capacity as an agent of the Tennessee Department of Environment and

Conservation. At all times relevant to the instant controversy, Defendant acted under the color of

state law. Defendant is ultimately responsible for all policies enacted and enforced at Montgomery

Bell Inn & Conference Center—including the unconstitutional policies at issue in the instant civil

action.

          Since 2012, NCF has annually rented facilities at Montgomery Bell Inn & Conference

Center to host a conference at which attendees and speakers discuss matters concerning European

heritage, culture, and interests. As the figurehead of NCF, Taylor speaks at these weekend-long,

suit-and-tie conferences, which are attended by peaceful and law-abiding individuals who support

Plaintiffs’ views.

          Montgomery Bell Inn & Conference Center is available to the public to rent, and it is owned

and/or operated by the Tennessee Department of Environment and Conservation—which is a

governmental actor.

          Due to the subject matter of the speech and the viewpoint espoused by Plaintiffs, people

who disagree with the content and viewpoint of Plaintiffs’ conferences protest them. Defendant

has historically provided law enforcement personnel in order to maintain order at Plaintiffs’

conferences.

          Plaintiffs are planning to host a conference May 17 to May 19, 2019, at Montgomery Bell

Inn & Conference Center. It is their intention, as has been the case every year for the past seven



                                                   2

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 10 of 27 PageID #: 498
years, to reserve not only the meeting hall but all of the sleeping rooms available to the public at

the conference center. Plaintiffs make their reservations well in advance of the date of the

conference with the specific intent of renting the entire facility.

       When Plaintiffs initially attempted to reserve the Montgomery Bell Inn & Conference

Center for their May 2019 conference, a slightly revised contract from previous years was provided

to them that would additionally require Plaintiffs to be financially responsible for the cost of

security to ensure public safety and any damage caused by protesters. On the third page of said

contract was the following pertinent clause:

       Refundable Security Deposit: in addition to the reservation deposit, a cash, check,
       or credit card deposit equal to 10% of the expected balance, including any
       anticipated catering costs and fees, is required for group reservations. This deposit
       is due at least 30 days prior to the reservation arrival date and is intended to cover
       expenses that TDEC may reasonably incur because of the group’s reservation and
       use of or attendance at the state park. The park will hold this deposit as a security
       deposit to be applied toward: 1) any damage-repair costs or ancillary fees and
       charges assessed to the group or its members or affiliates due to issues related to
       the use of the park or its equipment and/or facilities, including park restoration
       following the group’s use; 2) reasonably required state staff expenses that exceed
       typical staffing expenses for the facility, including event monitoring, set-up, take-
       down, or security to ensure public safety; 3) use of additional facilities; and/or 4)
       any other costs above normal operating expenses reasonably resulting from
       the group’s use of or attendance at the state park.

       The parties agree that the Park may assess reasonable fees or charges above the
       security deposit, should the security deposit be insufficient to cover the expenses
       listed above. This policy excludes TN State and TN University group reservations.

(Emphasis added.) (Exhibit A – Plaintiffs’ First Amended Complaint, Ex. A).

       It should be noted that Plaintiffs are not the only victims of Defendant’s unconstitutional

policy to impose a speech tax against organizations that espouse controversial viewpoints by

requiring said organizations to incur additional costs due to the community’s hostile reaction to

said viewpoints: Rick Tyler is affiliated with the American Freedom Party, which was invoiced




                                                   3

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 11 of 27 PageID #: 499
$21,057.69 for law enforcement personnel for a conference at Montgomery Bell State Park as

recently as June of 2018. Says Mr. Tyler in an affidavit:

       I am involved with the American Freedom Party, which is a political party that,
       among other things, promotes the interests of European-Americans.

       Between June 15, 2018, and June 17, 2018, the American Freedom Party rented
       facilities at the Montgomery Bell State Park for a conference.

       I was personally involved with the American Freedom Party entering into the
       contract with the Department of Environment and Conservation (Tennessee State
       Parks) to rent the Montgomery Bell State Park for a conference in June of 2018.
       Attached to this affidavit is a true and accurate copy of the contract entered into by
       and between the American Freedom Party and the Department of Environment and
       Conservation (Tennessee State Parks).

       People who disagree with the political viewpoint of the American Freedom Party
       sometime protest its events—which necessitates police protection even though the
       American Freedom Party and its speakers and members are overwhelmingly law-
       abiding.

       By letter dated July 27, 2018, the American Freedom Party received an invoice in
       the amount of $21,057.69 due to police protection which was apparently incurred
       by the Department of Environment and Conservation (Tennessee State Parks) to
       protect the attendees of the June 2018 American Freedom Party conference from
       hostile protesters. Attached to this affidavit is a true and accurate copy of the July
       27, 2018, invoice.

       The $21,057.69 costs for police protection which was needed due to the hostile
       community’s reaction to our First Amendment-protected political ideas is not
       insignificant and it will have a chilling effect on the American Freedom Party’s
       ability to have future conferences at the Montgomery Bell State Park.

       Had the American Freedom Party not espoused views which some people find to
       be objectionable, it is inconceivable that the American Freedom Party would have
       incurred anything close to $21,057.69 as costs for police protection.

(Exhibit B – Affidavit of Rick Tyler).

       On April 5, 2018, Defendant emailed law enforcement-related personnel to inform them

that they would be needed to “assist” with the American Renaissance April 27 – 29, 2018

conference. Noteworthy about said email is that Defendant states “The cost of your time associated



                                                 4

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 12 of 27 PageID #: 500
with this event will be relocated to cost associated with the event and will not be applied to your

park budget.” (Exhibit D – April 5, 2019, Email from Michael Robertson to Colleagues).

       On July 24, 2018, Defendant emailed his colleagues to inform them that the American

Freedom Party and the Council of Conservatives Citizens would like to rent facilities at

Montgomery Bell State Park but that said organizations should not be able to rent the facilities due

to them not being able to afford the security fees associated with their events. (Exhibit E – July

24, 2018, Email from Michael Robertson to Colleagues).

       On June 15, 2018, Defendant emailed his colleagues to inform them that the new

reservation contract—which contains the security fee deposit requirement—be used for all public

parks throughout Tennessee. (Exhibit F – June 15, 2018, Email from Michael Robertson to

Colleagues).

       Defendant previously billed Plaintiffs $3,543.07 for “Safety and Security” for their April

2018 conference. (Exhibit G – Invoice Charging $3,543.07 for “Safety and Security” to Plaintiffs).

In interrogatory responses, Defendant has acknowledged that law enforcement protection-related

fees have been charged to organizations that rent Defendant’s facilities. (Exhibit I – Defendant’s

Responses to Plaintiffs’ First Set of Interrogatories, No. 4).

       On May 21, 2018, Defendant emailed his colleagues to inform them that the American

Freedom Party would like to hold a conference at Montgomery Bell State Park Conference Center,

and Defendant disparaged the organization as being “affiliated with the white nationalist

movement” and a “hate watch group”—which evinces that Defendant is cognizant of the political

views of event organizers of conferences and arranges for law enforcement-related protection

based upon said views. (Exhibit J – May 21, 2018, Email from Michael Robertson to Colleagues).




                                                  5

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 13 of 27 PageID #: 501
       On April 29, 2018, Defendant emailed David Purkey to inform him that the April 2018

American Renaissance conference was “none eventful for the most part”—which evinces that

Plaintiffs are law-abiding and that Plaintiffs’ conferences can safely be held. (Exhibit K – April

29, 2018, Email from Michael Robertson to David Purkey). Furthermore, when Defendant

testified at the preliminary injunction motion hearing, Defendant stated:

       We’ve had a pretty good relationship with the New Century Foundation associated
       with this conference.

       And there have been no issues with their conference being at the park, other than
       this one conflict. And we don’t blame that on New Century Foundation. It was
       just an incident that occurred that raised our attention to whether or not we’re able
       to provide adequate security for the event.

(Exhibit C – October 4, 2018, Transcripts of Preliminary Injunction Motion Hearing, pgs. 42-43).

       On May 11, 2018, Donna Lewis emailed Pat Wright—both are colleagues of Defendant—

to inform the latter that Donna Lewis had informed Taylor that the standard rental contract had

been changed, that a security fee would be imposed against groups “we felt needed security,” and

that the security-protection fee would be factored in as a cost the event organizer would have to

pay. (Exhibit L – May 11, 2018, Email from Donna Lewis to Pat Wright). Said Ms. Lewis:

       I let him [(Taylor)] know our contract was changed and there would be a security
       fee for any groups we felt needed security / if a group felt they needed security that,
       it would be 20%, so he said when I spend $30,000 I will need to expect to pay
       $6,000 is this correct and I told him yes and he said he understood he would just
       need to factor it in his cost. I have not sent the contract, but will send whenever I
       am good to send it. I had the para legal add a clause on the front of the contract
       (lol)1 to let them know they would have to pay the fee that it would not be returned,
       when you say deposit they think they are going to get it back it nothing happens.

(Exhibit L – May 11, 2018, Email from Donna Lewis to Pat Wright).



1
 “LOL” is abbreviated slang for “laughing out loud.” It appears that Ms. Lewis is laughing at the
prospect of Taylor paying a “deposit” for law enforcement-related protection fees but then not
getting the money back after all is said and done. There is, however, nothing funny about the First
Amendment being trampled upon by Defendant and his colleagues.
                                                 6

    Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 14 of 27 PageID #: 502
       On July 24, 2018, Scott Grammer emailed to Defendant two reports regarding invoice

information associated with the American Freedom Party conference. Noteworthy about it is that

$21,057.69 was incurred by the “Chief Ranger’s Office” in relation to the conference. (Exhibit M

– July 24, 2018, Email from Scott Grammer to Michael Robertson). By letter dated August 30,

2018, Rick Tyler of the American Freedom Party complained to Defendant about the cost-

prohibitive nature of Defendant’s imposition of security fees. (Exhibit P – August 30, 2018, Letter

from Rick Tyler to Michel Robertson).

       During discovery, Defendant produced the Operations Plan for the June 15-17, 2018,

American Freedom Party and Council of Conservative Citizens Joint Conference. Noteworthy

about it is that in the “Conference Background” section on the fourth page of it, the political

viewpoints of these organizations are described as “white nationalist” and are compared to

“American Renaissance.” (Exhibit Q – Operations Plan for American Freedom Party and Council

of Conservative Citizens Conferences). This shows that Defendant is cognizant of the viewpoints

of these organizations, which is highly relevant to the instant case insofar as these three

organizations—American Renaissance, American Freedom Party, and Council of Conservative

Citizens—are suffering from Defendant’s decision to charge security-related protection fees that

are cost-prohibitive.

       Likewise, in an email from Shane Petty to Defendant on April 4, 2014, the viewpoints of

Plaintiffs and Council of Conservative Citizens was also discussed. (Exhibit R – Email from

Michael Robertson to Colleagues). Furthermore, by email dated February 14, 2018, Defendant

complained to David Purkey and others that there is “a growing concern around White Supremacy

groups utilizing our Tennessee State Parks and their facilities to hold meetings[.]” (Exhibit U –

February 2018, Email Exchanges Between Michael Robertson and Colleagues).



                                                7

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 15 of 27 PageID #: 503
       Defendant has discussed with his colleagues the “security deposit” and “security fees” that

were previously charged to Plaintiffs. (Exhibit S – September 28, 2018, Email from Michael

Robertson to Lauren Hill and Donna Lewis). Further, Defendant is in fact trying to collect these

fees from similar-minded organizations, as evidenced Defendant’s email message pointing out that

Earl Holt of the Council of Conservative Citizens was “settling the outstanding security fee still

owed.” (Exhibit T – July 23, 2018, Email from Michael Robertson to Colleagues). Furthermore,

by email dated August 6, 2018, Defendant informed a colleague that event organizers that owe

outstanding security fees to Defendant are prohibited from renting facilities unless and until their

accounts become current. (Exhibit V – August 7, 2018, Email Exchanges Between Michael

Robertson and Colleagues).

       The above-referenced documents were produced by Defendant to Plaintiffs during

discovery. (Exhibit H – Defendant’s Response to Plaintiffs’ First Set of Document Requests;

Exhibit N – Defendant’s Response to Plaintiffs’ Second Set of Document Requests).

       On October 4, 2018, Defendant testified at the motion hearing concerning Plaintiffs’

request for a preliminary injunction. (Exhibit C). Defendant testified that he is the director of

operations for Tennessee State Parks, in the Department of Environment and Conservation.

(Exhibit C, pg. 5, ¶¶ 13-16).

       Although Plaintiffs had rented the Montgomery Bell Inn & Conference Center for

conferences for many years without incident, Defendant testified that “our response to that has

changed over the years based off of the protests that have developed relative to their conference[.]”

(Exhibit C, pg. 20, ¶¶ 1-3). Defendant further testified that “They [(event organizers)] would * *

* be charged for any * * * additional security fees” for their events. (Exhibit C, pgs. 26-27).

Defendant made it clear: “If their event needed additional security or other measures in excess



                                                 8

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 16 of 27 PageID #: 504
what we normally provide, then those would be charged as cost recovery measures associated with

that.” (Exhibit C, pg. 27, ¶¶ 5-8).

       Defendant testified at the preliminary injunction motion hearing that the number of

protesters who demonstrate against Plaintiffs’ conferences dictates how many law enforcement

agents must protect the events: “For the last – the last year we have had to reach out to additional

state agencies to provide additional security associated with the event because the attention of their

event has brought more interest in protesting, and social media and intel associated with that

indicated that a need to increase our ability to respond.” (Exhibit C, pg. 27, ¶¶ 19-25).

       Although multiple governmental agencies are involved with protecting Plaintiffs’

conferences, Defendant charges Plaintiffs the costs Defendant incurs for providing law

enforcement protection. (Exhibit C, pgs. 29-30). Defendant answered “Yes” when asked by the

Court, “[T]he only cost recovery that will come out of this security deposit will be expenses

incurred by your department?” (Exhibit C, pgs. 30-31). Defendant answered in the affirmative

when the Court asked, “So that would be, for instance, you would bring in more park rangers?”

(Exhibit C, pgs. 31, ¶¶ 5-12).

       Defendant also testified that the security costs are estimated in part upon “the nature of the

event”—which is content-discrimination for the reasons set forth in the following section of this

Brief. (Exhibit C, pg. 36, ¶¶ 4-7).

       Defendant testified that “the events associated with the New Century Foundation

conference, the American Renaissance Conference and the number of protests associated with that

and the resources that come in – opened our eyes relative to the costs associated with the

conference[.]” (Exhibit C, pg. 45, ¶¶ 15-19). Defendant stated that “the conflict, brought into

question our security abilities and did generate the need to update security measures associated



                                                  9

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 17 of 27 PageID #: 505
with the conference which, in turn, resulted in additional cost to the department.” (Exhibit C, pg.

46, ¶¶ 5-11).

       Defendant answered in the affirmative when asked, “So it is safe to say that the likelihood

that the event is going to be protested would certainly be a factor in how many officers would have

to be available?” (Exhibit C, pg. 47, ¶¶ 5-9).

       Defendant testified that anyone can rent the conference center at issue in the instant case.

(Exhibit C, pg. 49, ¶¶ 14-16).

       Defendant testified that despite the American Freedom Party conference attendees not

causing any damage, said organization was assessed a $21,000 fee for security in part due to

protesters. (Exhibit C, pgs. 53-55).

                                 V. STANDARD OF REVIEW

       Plaintiffs are moving for summary judgment pursuant to Fed. R. Civ. P. 56(a).

       The seminal cases interpreting Fed. R. Civ. P. 56 are Celotex Corp. v. Catrett, 477 U.S.

317 (1986), Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986), and Matsushita Electric

Industrial Co., Ltd., v. Zenith Radio Corp., 475 U.S. 574 (1986). See Street v. J.C. Bradford &

Co, 886 F.2d 1472, 1478-1480 (6th Cir. 1989) (providing an excellent analysis of Fed. R. Civ. P.

56(a) motion practice).

                                   VI. LAW & ARGUMENT

       A. PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT AGAINST
                               DEFENDANT

       The elements of a 42 U.S.C. § 1983 claim are (1) deprivation or violation of a federally

protected right, privilege, or immunity, and (2) the action of the defendant that violates the

federally protected right, privilege, or immunity was taken under the color of state law. Oklahoma




                                                 10

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 18 of 27 PageID #: 506
City v. Tuttle, 471 U.S. 801 (1985); McQueen v. Beecher Cmty Sch, 433 F.3d 460, 463 (6th Cir.

2006).

         “Section 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method

for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994)

(quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). If a particular constitutional

amendment provides the textual source of a constitutional protection, “that Amendment, not the

more generalized notion of a ‘substantive due process,’ must be the guide for analyzing these

claims.” Albright, 510 U.S. at 273 (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)).

         The particular constitutional amendment at issue in the instant civil action is the First

Amendment, which prohibits in part governmental actors from violating the free speech rights of

people. The guarantee of the freedom of speech has been incorporated against the states by way

of the Fourteenth Amendment to the United States Constitution. Gitlow v. New York, 268 U.S.

652 (1925).

         Plaintiff can make a prima facie case against Defendant for Plaintiffs’ 42 U.S.C. § 1983

claim; to wit: (1) Plaintiffs enjoy a First Amendment-protected right not to be subjected to

viewpoint-based or content-based discrimination by governmental actors, and (2) under the color

of state law, Defendant engaged in viewpoint-based or content-based discrimination by requiring

Plaintiffs to pay a fee associated with the viewpoint and/or content of Plaintiffs’ speech in order

to rent the facilities of the Montgomery Bell Inn & Conference Center in order to host a conference.

         In the instant case, Plaintiffs have a First Amendment right to rent the Montgomery Bell

Inn & Conference Center facilities without being subjected to viewpoint-based or content-based

discrimination by Defendant.




                                                 11

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 19 of 27 PageID #: 507
       According to the Court’s Memorandum of November 15, 2018, the Montgomery Bell Inn

& Conference Center—which Plaintiffs desire to rent—is a nonpublic forum. (Dkt. 28, PageID

#185-192). However, the total cost of Plaintiffs’ rental of the nonpublic forum—including security

fees—is related to the use of designated public space by third-parties who are not invited to attend

Plaintiffs’ event but who wish to protest it. Thus, Defendant is trying to make Plaintiffs pay for

the cost of security related to a gathering of protesters in a designated public forum, which

constitutes viewpoint-based and/or content-based discrimination insofar as a price-tag cannot be

affixed to the exercise of speech due to the community’s hostile reaction to the same. Invisible

Empire Knights of the Ku Klux Klan v. City of West Haven, 600 F. Supp. 1427, 1435 (D. Conn.

1985); Forsyth County v. Nationalist Movement, 505 U.S. 123, 123-124 (1992); Bible Believer’s

v. Wayne County, 805 F.3d 228, 247 (6th Cir. 2015); Sonnier v. Crain, 613 F.3d 436 (5th Cir. 2010).

       Content-based discrimination is subject to strict scrutiny review, and in order to survive

strict scrutiny review, the government bears the burden of showing that the regulation at issue “is

necessary to serve a compelling state interest and that it is narrowly drawn to achieve that end.”

Perry Educ. Ass’n v. Perry Local Educator’s Ass’n, 460 U.S. 37 (1983). Defendant cannot and

will not meet this heavy burden, because that which is “strict in theory” is often “fatal in fact.”

See Fullilove v. Kutznick, 448 U.S. 448, 519 (1980) (MARSHALL, J., concurring).

       The requirement for Plaintiffs to pay for security to ensure public safety at Plaintiffs’

conference constitutes unconstitutional viewpoint and/or content discrimination in the form of a

heckler’s veto, because it authorizes Defendant to “examine the content of the message conveyed,

estimate the public response to that content, and judge the number of police necessary to meet that

response.” See Forsyth County, 505 U.S. at 123-124; see also Sonnier, 613 F.3d 436; Bible

Believer’s v. Wayne County, 805 F.3d at 247.



                                                12

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 20 of 27 PageID #: 508
       The Supreme Court of the United States has proscribed government actors from engaging

in content-based discrimination by charging groups for law enforcement because such fees are

based in whole or in part upon the community’s hostile reaction to the speech of said groups.

Forsyth County, 505 U.S. 123. Even if the policy applies to all groups equally, it has a

disproportionate impact on event organizers who espouse controversial viewpoints and is thus not

viewpoint- or content-neutral because said event organizers are charged a disproportionately

greater fee than other event organizers.

       The requirement that Plaintiffs be responsible for damage caused by protesters constitutes

unconstitutional viewpoint and/or content discrimination in the form of a heckler’s veto, because

it permits a hostile mob to damage property in order to impose a speech tax against Plaintiffs for

exercising their constitutionally-guaranteed right to free speech. Plaintiffs cannot be financially

burdened based even in part upon the community’s hostile reaction to Plaintiffs’ speech. See

Forsyth County; Bible Believer’s; Smith v. Ross, 482 F.2d 33, 37 (6th Cir. 1973) (“[S]tate officials

are not entitled to rely on community hostility as an excuse not to protect, by inaction or affirmative

conduct, the exercise of fundamental rights.”).

       In Forsyth County, the Supreme Court noted that charging event organizers for law

enforcement protection to guard their events constitutes content-based discrimination, because it

“requires that the administrator, in order to assess accurately the cost of security for * * *

participants, must examine the content of the message conveyed, estimate the public response to

that content, and judge the number of police necessary to meet that response.” Forsyth County,

505 U.S. at 123-124. Further noted the Supreme Court, “if the permit scheme ‘involves appraisal

of facts, the exercise of judgment, and the formation of an opinion,’ Cantwell v. Connecticut, 310

U.S. 296, 305 (1940), by the licensing authority, ‘the danger of censorship and of abridgment of



                                                  13

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 21 of 27 PageID #: 509
our precious First Amendment freedoms is too great’ to be permitted. Southeastern Promotions,

Ltd. v. Conrad, 420 U.S. 546, 553 (1975).” Id. at 131.

       In the instant case, security fees are based on Defendant appraising the facts of the content

and viewpoint of Plaintiffs and Defendant forming an opinion based on this appraisal of how many

law enforcement officers are needed to safeguard Plaintiffs’ event. Thus, Defendant is engaged in

de facto unconstitutional censorship of controversial speech by requiring Plaintiffs and other event

organizers to incur a speech-tax for espousing controversial ideas—which is not only not nominal

but cost-prohibitive for controversial event organizers.

       Furthermore, the Supreme Court noted in Forsyth County that the “cost of policing relates

to content [of speech].” Id. at 134. This is because the security fee is directly or indirectly the

result of the public’s reaction to the speech. Id. (citing Boos v. Barry, 485 U.S. 312 (1988);

Murdock v. Pennsylvania, 319 U.S. 105 (1943)).       “Speech cannot be financially burdened, any

more than it can be punished or banned, simply because it might offend a hostile mob.” Id. at 135

(citing Gooding v. Wilson, 405 U.S. 518 (1972); Terminiello v. Chicago, 337 U.S. 1 (1949)).

       It is undeniable that Plaintiffs enjoy a First Amendment-guaranteed right to speak so as to

share their ideas with people interested in hearing them, it is unquestionable that the would-be

attendees of Plaintiffs’ planned conference enjoy a First Amendment-guaranteed right to listen to

Plaintiffs’ ideas so as to consider them, and it is undeniable that people who are opposed to

Plaintiffs’ ideas may protest the conference in a civil manner outside the venue since it is located

at a public park. Defendant does not have the right to shut down the marketplace of ideas by

charging discriminatory security fees because Plaintiffs’ ideas are controversial and a hostile

community is opposed to them—which causes security to be required.




                                                14

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 22 of 27 PageID #: 510
       Defendant’s security fee is an unconstitutional speech-tax, and it is in violation of the

Constitution of the United States. See Murdock, 319 U.S. 105 (“No state shall convert a liberty

into a license, and charge a fee therefore.”); Shuttlesworth v. City of Birmingham, 373 U.S. 262

(1969) (“If the State converts a right (liberty) into a privilege, the citizen can ignore the license

and fee and engage in the right (liberty) with impunity.”)

       Since the security fees are a direct and proximate result of the community’s hostile reaction

to the content and viewpoint of Plaintiffs’ ideas, the imposition of such fees is content-based and

viewpoint-based discrimination. See Bible Believers, 805 F.3d at 247 (“Listeners’ reaction to

speech is not a content-neutral basis for regulation[.]”).

       Noteworthy about Defendant’s answer to Request for Production of Documents No. 9 of

Exhibit N is that Defendant admitted that there are no memorandums, written policies, or statutes

that authorize Defendant to articulate how to calculate how much law enforcement-related fees are

to be calculated for event organizers. Furthermore, in Defendant’s answers to Interrogatories Nos.

1, 2, and 3 of Exhibit O, Defendant failed to provide any concrete factors Defendant uses to

calculate how much law enforcement-related fees should be incurred by event organizers. (Exhibit

O – Defendant’s Responses to Plaintiffs’ Second Set of Interrogatories to Defendant).

       In Forsyth County, it was noted that no subjective discretion can be exercised by the

manager of a government-owned venue in determining the amount of law enforcement-related

protection fees. Forsyth County, 505 U.S. at 132-134. In the instant case, Defendant has exercised

free reign to determine what event organizers are charged to rent facilities at Defendant’s parks,

and Defendant has made these determinations based in part upon the nature of the speech and the

community’s hostile reaction to it—which has a disproportionately costly impact upon

controversial speech.



                                                 15

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 23 of 27 PageID #: 511
 B. DEFENDANT DOES NOT ENJOY QUALIFIED IMMUNITY FOR PURPOSES OF
              PLAINTIFFS’ INDIVIDUAL CAPACITY CLAIM

         “Qualified immunity protects federal and state officials from money damages unless a

plaintiff can establish ‘(1) that the official violated a statutory or constitutional right, and (2) that

the right was ‘clearly established’ at the time of the challenged conduct.’” Ashcroft v. Al-Kidd,

563 U.S. 731 (2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified

immunity applies “unless it is obvious that no reasonably competent official would have concluded

that the actions taken were unlawful.” Chappell v. City of Cleveland, 585 F.3d 901, 907 (6th Cir.

2009).

         In the instant case, Defendant engaged in unconstitutional viewpoint-based or content-

based discrimination by requiring Plaintiffs to pay a fee associated with the viewpoint and/or

content of Plaintiffs’ speech in order to rent the facilities of the Montgomery Bell Inn &

Conference Center in order to host a conference. Furthermore, the right of the people to not be

subjected to viewpoint-based or content-based fees in order to exercise the fundamental right to

free speech is clearly established law. See Forsyth County.

         As set forth within the Statement of Facts section of this Brief, Defendant was personally

involved in charging law enforcement-related protection fees against Plaintiffs and likeminded

organizations, and these charges were based in part upon the community’s hostile reaction to the

speech—which was manifested in the number of protesters who demonstrated against the

controversial conferences. The law enforcement-related protection fees are not de minimis, and

Defendant conspired with his colleagues not to let event organizers who failed to pay said fees rent

facilities at Defendant’s parks in the future.

         It is worth pointing out that it was made clear to Defendant before the instant civil action

began that Defendant cannot lawfully charge law enforcement-related protection fees to event

                                                   16

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 24 of 27 PageID #: 512
organizers which are increased due to the content or viewpoint of the event organizer’s speech.

(Exhibit W – July 27, 2018, Demand Letter to Michael Robertson). It should have been apparent

to Defendant that Defendant’s actions against Plaintiffs were unlawful, but Defendant persevered.

                                      VII. CONCLUSION

       For the reasons set forth herein, this Court can and should enter summary judgment in

Plaintiffs’ favor against Defendant. Furthermore, Defendant does not enjoy qualified immunity

for purposes of Plaintiffs’ individual capacity claim, and the Court should rule accordingly.

       The Court’s preliminary injunction should be made a permanent order of the Court, an

evidentiary hearing to determine Plaintiffs’ damages should be held since Defendant is

individually liable for the same, and the Court should schedule a hearing to determine what amount

of attorney’s fees and costs should be paid by Defendant to Plaintiffs pursuant to 42 U.S.C. §

1988(b).

                                                 Respectfully submitted,


                                                 /s/ Van R. Irion
                                                 Van R. Irion (#024519)
                                                 LAW OFFICE OF VAN R. IRION
                                                 800 S. Gay St., Ste. 700
                                                 Knoxville, TN 37929
                                                 (T): (865) 766-4040
                                                 (F): (865) 766-4101
                                                 (E): van@irionlaw.com
                                                 Lead Trial Attorney for New Century Foundation
                                                 and Samuel Jared Taylor

Dated: May 1, 2019




                                                17

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 25 of 27 PageID #: 513
                                      /s/ Kyle J. Bristow
                                      Kyle J. Bristow (Pro Hac Admitted)
                                      BRISTOW LAW, PLLC
                                      P.O. Box 381164
                                      Clinton Twp., MI 48038
                                      (T): (248) 838-9934
                                      (F): (586) 408-6384
                                      (E): bristowlaw@gmail.com
                                      Attorney for New Century Foundation and
                                      Samuel Jared Taylor

Dated: May 1, 2019




                                     18

  Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 26 of 27 PageID #: 514
                                 CERTIFICATE OF SERVICE

       I, Van R. Irion, affirm that on May 1, 2019, a copy of this Certificate of Service and the

foregoing Plaintiffs’ Motion for Summary Judgment and Plaintiffs’ Brief in Support of Plaintiffs’

Motion for Summary Judgment were filed with the Court’s Electronic Filing System. Notice of

said filing will be sent by operation of the Court’s Electronic Filing System to all parties indicated

on the electronic filing receipt as follows:

       Dawn Jordan, Esq. – dawn.jordan@ag.tn.gov

       Jay C. Ballard, Esq. – jay.ballard@ag.tn.gov

       Sara Ohlman, Esq. – sara.ohlman@ag.tn.gov


                                                   /s/ Van R. Irion
                                                   Van R. Irion (#024519)
                                                   LAW OFFICE OF VAN R. IRION
                                                   800 S. Gay St., Ste. 700
                                                   Knoxville, TN 37929
                                                   (T): (865) 766-4040
                                                   (F): (865) 766-4101
                                                   (E): van@irionlaw.com
                                                   Attorney for New Century Foundation and
                                                   Samuel Jared Taylor

Dated: May 1, 2019




                                                 19

   Case 3:18-cv-00839 Document 59 Filed 05/01/19 Page 27 of 27 PageID #: 515
